UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-33491 Green Energy Management Services Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 75-2873882 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 450 7th Ave, 39th Floor New York, New York (Address of principal executive offices) (Zip Code) (212) 974-3435 (Registrant’s telephone number, including area code) 2251 Drusilla Lane, Suite B, Baton Rouge, Louisiana 70809 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYes x No There were 64,015,417 shares of the registrant’s common stock, $0.0001 par value, outstanding as ofNovember 15, 2013. GREEN ENERGY MANAGEMENT SERVICES HOLDINGS, INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1.Financial Statements 3 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3.Quantitative and Qualitative Disclosures About Market Risk 15 Item 4.Controls and Procedures 15 PART II. OTHER INFORMATION Item 1.Legal Proceedings 17 Item 1A.Risk Factors 17 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3.Defaults Upon Senior Securities 18 Item 4.Mine Safety Disclosures 18 Item 5.Other Information 18 Item 6.Exhibits 18 PART I.FINANCIAL INFORMATION Item 1. Financial Statements GREEN ENERGY MANAGEMENT SERVICES HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, ASSETS Current assets: Cash $ $ Accounts receivable - trade Prepaid expenses Deferred project costs - current Other current assets - Total current assets Property and equipment-net Deferred project costs - Total assets $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) Current liabilities: Advances - related parties $ $ Notes payable Bridge loan payable - related parties, net of discount of $0 and $310,000 Derivative liability Accounts payable - trade Other accrued liabilities Total current liabilities Stockholders' (deficit) Capital stock, $ 0.0001 par value, 500,000,000 shares authorized;64,015,417 and 44,585,243 shares issued and outstanding onSeptember 30, 2013 and December 31, 2012, respectively Additional paid in capital Retained deficit ) ) Total stockholders' (deficit) ) ) Total liabilities and stockholders' (deficit) $ $ See accompanying notes to unaudited condensed consolidated financial statements. 3 GREEN ENERGY MANAGEMENT SERVICES HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Income: Revenue earned $ Cost of revenue earned Selling, general and administrative expenses Depreciation and Amortization expense Operating loss ) Other expenses: Interest expense, net Gain on forgiveness of debt ) - ) - Loss on derivative liability - - Total other expenses ) Net income (loss) $ $ ) $ ) $ ) Net income (loss) per common share - basic $ $ ) $ ) $ ) Net income (loss) per common share - diluted $ $ ) $ ) $ ) Weighted average number of common shares outstanding - basic Weighted average number of common shares outstanding - diluted See accompanying notes to unaudited condensed consolidated financial statements. 4 GREEN ENERGY MANAGEMENT SERVICES HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net loss for the period $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Stock-based compensation Loss on derivative liability - Gain on settlement of debt ) - Amortization of debt discounts - Net change in assets and liabilities: (Increase) decrease in contract receivables ) (Increase) decrease in prepaid expenses ) (Increase) decrease in deferred project costs (Increase) decrease in other current assets - (Increase) decrease in other assets - ) Increase (decrease) in accounts payable - trade ) Increase in accrued liabilities Net cash provided by operating activities ) Cash flows from financing activities: Borrowings under bridge loans from affiliates Proceeds from notes payable Payments on bridge loans from affiliates ) ) Payments on third-party debt ) - Net cash provided by financing activities ) Net decrease in cash ) Cash - beginning of period $
